Case 2:19-cv-09535-AB-AS Document 17 Filed 09/15/20 Page 1 of 2 Page ID #:1092



  1

  2

  3

  4

  5

  6

  7

  8                              UNITED STATES DISTRICT COURT

  9                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    WESLEY GARCIA,                           CASE NO. CV 19-09535-AB(AS)

 12                         Petitioner,         ORDER ACCEPTING FINDINGS,
 13             v.                              CONCLUSIONS AND
 14    R. SMITH,                                RECOMMENDATIONS OF UNITED
 15                         Respondent.         STATES MAGISTRATE JUDGE
 16

 17

 18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 19   Petition, the records in this matter and the attached Report and
 20   Recommendation of United States Magistrate Judge.               After having
 21   made a de novo determination of the portions of the Report and
 22   Recommendation        to   which   objections   were   directed,1   the   Court
 23

 24

 25
            1The Court notes that Petitioner’s objections to the findings
 26
      and conclusions set forth in the Report and Recommendation
 27   reiterate the arguments raised in the Petition and have been
      thoroughly addressed in the Report and Recommendation.
 28
Case 2:19-cv-09535-AB-AS Document 17 Filed 09/15/20 Page 2 of 2 Page ID #:1093



  1   concurs with and accepts the findings and conclusions of the
  2   Magistrate Judge.
  3

  4         IT IS ORDERED that Judgment be entered denying the Petition
  5   with prejudice.
  6

  7         IT IS FURTHER ORDERED that the Clerk serve copies of this
  8   Order, the Magistrate Judge’s Report and Recommendation and this
  9   Judgment on counsel for Petitioner and counsel for Respondent.
 10

 11         LET JUDGMENT BE ENTERED ACCORDINGLY.
 12
      DATED: September 15, 2020
 13

 14
                                                ___________    _________ ____
 15                                             ANDRÉ BIROTTE JR.
                                                UNITED STATES DISTRICT JUDGE
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            2
